Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Office Action is in response to the application filed on 07/09/2019. Claims 1-18, 20 and 23 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 :
I.	Claims 1-16, 20, 23 drawn to a cannabis oil emulsion as in instant claims 1-16, 20; A liquid nutritional composition comprising cannabis oil emulsion of claim 1 as in instant claim 23, classified in A61K31/352, A61K 9/0095, A61K47/44.
II.	Claims 17, 18, drawn to a method for the preparation of the cannabis oil emulsion of claim 1, classified A61K31/352, A61K 9/0095, A61K47/44.

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method for the preparation can be employed for making other materially different emulsions.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, as exemplified by the different classes and subclasses, restriction for examination purposes as indicated is proper. Further, a search for the invention of the 2 groups would not be coextensive because a search indicating the process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one or more claim remaining in the application. Any amendment of inventorship must be accompanied by request under 37 CFR 1.48(b) and by fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Election of Species
This application contains claims directed to patentably distinct species of the claimed invention: 
 Applicant is required under 35 U.S.C. 121 to elect:
1) A single disclosed emulsifier,
2) A single disclosed co-solvent,
3) A single disclosed vegetable oil,
4) A single disclosed masking or flavoring agent,
5) A single disclosed stabilizer or antioxidant,
6) A single disclosed reducing agent,


If applicant elects group I, applicant is further required to elect a single disclosed emulsifier, a single disclosed co-solvent, a single disclosed vegetable oil, a single disclosed flavoring agent, a single disclosed stabilizer or antioxidant, a single disclosed reducing agent, a single disclosed absorption enhancer or bioavailability enhancer.
If applicant elects group II, applicant is further required to elect a single disclosed emulsifier.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.   
There is an examination and search burden for these patentably distinct species. The species require a different field of search (e.g., searching different (classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Because the above restriction/election requirement is complex, a telephone call to the applicant's agent to request an oral election was not made. See M.P.E.P Sec. 812.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached Monday-Friday between 8am- 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627